Citation Nr: 1627569	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-30 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for a heart disability.  

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to initial compensable ratings for right and left knee disabilities, to include earlier effective dates for the grant of service connection for each disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1958 and from June 1961 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.    

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2016.

The Board notes that the claim for increased ratings for right and left knee disabilities has been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

The issue of entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) was raised at the hearing before the Board.  However, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

As the VA has previously denied a claim for entitlement to service connection for paroxysmal atrial fibrillation, the Board will first consider whether there is new and material evidence to reopen the previously denied claim for a heart disability.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence received since the July 2006 Board decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a heart disability.
 
2.  The Veteran's diagnosed ischemic heart disease is presumed to have been caused by exposure to herbicide agents.

3.  The Veteran's skin disability is attributable to his active military service  


CONCLUSIONS OF LAW

1.  The July 2006 rating decision that last denied service connection for a heart disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).
 
2.  New and material evidence has been received since the July 2006 denial of service connection for a heart disability, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a skin disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for a heart disability in June 2010.

At the time of his last final RO denial, evidence of record included VA and private medical treatment records, VA examination reports, and available service treatment and personnel records.

Since the last final denial, evidence added includes the Veteran's statements, lay statements, additional VA and private treatment records, VA examination reports, and the Veteran's testimony proffered at his Board hearing. 

Significantly, the new private treatment records denote a diagnosis of ischemic heart disease which was not shown at the time of the final prior denial.  

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a heart disability is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Heart Disability

Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or service on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii) (2015); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If exposure to chemical herbicides is established, certain diseases, including ischemic heart disease, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e) (2015).

As an initial matter, the Board notes that the Veteran's service personnel records document service in the Republic of Vietnam during the Vietnam War.  As such, he is presumed to have been exposed to herbicides during his service.  

A review of the post-service treatment reports reflects various cardiac disabilities.  Specifically, in July 2007, private treatment reports from Cowherd Family Medical Center reflect a diagnosis of chronic ischemic heart disease.  

As the regulations recognize ischemic heart disease as being presumptively associated with exposure to dioxin-based chemical herbicides (see 38 C.F.R. §3.309(e)), the Veteran's claim for service connection for ischemic heart disease is granted.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Disability

A review of the Veteran's service treatment reports reflects that in July 1963 the Veteran was noted to have a growth on his left upper eyelid.  The Veteran obtained treatment for a ruptured sebaceous cyst in February 1974.  In November 1976, he had a cyst removed.  

Post-service treatment reports from VA indicate that in October 1999, the Veteran was noted to have had a lot of sun exposure during service.  The records reflect that he had basal cell carcinomas removed in the past including from his right check.  Subsequent records reflect additional basal cell carcinomas of the face, including the cheek, eyelid, and nose as well as the neck.  

Private treatment reports from Cowherd Family Medical Center dated in July 2007 reflect that the Veteran had a history of actinic keratoses and basal cell carcinomas.  

At a February 2013 VA skin examination, the Veteran was diagnosed with basal cell carcinomas, status post excision with residual scars of the face, neck, and arms.  

A May 2015 response from the Defense Threat Reduction Agency reflects that while the Veteran served at the Naval Air Station, Kwajalein Atoll, Marshall Islands, the historical records do not document that the Veteran participated in U.S. atmospheric nuclear testing as defined by VA.  

The Veteran testified at his May 2016 video conference hearing that he served on active duty for twenty years and after service he worked indoors at private clubs and bank facilities.  He reported that he believes that his skin disability manifested in service and has continued to worsen since that time.  He stated that he was also present for atmospheric nuclear tests during his service.  The Veteran testified that he served in Vietnam during service and was exposed to herbicides.  He indicated that he was responsible for providing lighting and power for the planes' decontaminating equipment and was not issued any protective gear when he was exposed to the spray on the planes.  He testified that he was contaminated on his hands, arms, neck, and face which led to his cancer.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is entitled to service connection for a skin disability.  

As noted, the Veteran's service treatment reports reflect treatment for a cyst during service.  He testified that he suffered from a skin disability in service and since that time.  The Board finds that the Veteran is competent to give evidence about what he experienced.  For example, he is competent to discuss his skin disability in service and current symptoms related to his skin disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The VA treatment reports reflect that the Veteran had a significant amount of sun exposure during service and was diagnosed with basal cell carcinomas and actinic keratoses after service.  In light of the Veteran's current residuals of basal cell carcinomas and his testimony regarding a continuity of symptomatology since service, the Board finds that entitlement to service connection for a skin disability is warranted.  The nature and extent of the skin disability related to service is not before the Board at this time.       

ORDER

The claim for service connection for a heart disability is reopened.

Entitlement to service connection for a heart disability is granted.  

Entitlement to service connection for a skin disability is granted.


REMAND

The Board notes that in an October 2015 rating decision the Veteran was granted service connection for right and left knee disabilities, effective August 4, 2015.  In a VA Form 21-0958 received in April 2016, the Veteran expressed disagreement with the noncompensable ratings and effective dates assigned for the bilateral knee disability.   

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2015).

Thus, remand for issuance of a SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to compensable ratings for a right and left knee disability and earlier effective dates for service connection for the right and left knee disability must be issued, and the Veteran should be advised of the time period in which to perfect his appeal. 

Only if the Veteran's appeal as to these issues is perfected within the applicable time period should these issues be returned to the Board for appellate review.

The RO/AMC should not return the claims file to the Board until after either (1) the Veteran perfects his appeal as to his claims for entitlement to initial compensable ratings for right and left knee disabilities and entitlement to earlier effective dates for the grant of service connection for right and left knee disabilities, or (2) the time period for doing so expires, whichever occurs first. 

As noted above, the issue of TDIU should be addressed by the RO in a rating action. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


